Honorable,ffeorgeH. Sheppard
Comptrollerof PublicAoaounts
Austin, Texas

Dear Sirr                             OpinionNo. O-2703
                                      Be: Use of appropriationfor one fis-
                                          oal year to purchasesuppUss for
                                      use in the follcmingfiscalyear of a
                                      biennim.

        Your letter of August 31, 1940, subnitsseveralquestionsfor the
opinionof this department. We quote such letter in full:

"In August of 1939 the Departmentof Publio Safety ordereda supply of drivers*
licensesto be used in the year 1940 and, at the time of the order, chargedor
attemptedto sncmber their 1939'appropriation  mith the amoti of the purchase.
The drivers*liosnsss?mre mot deliveredto the Departmeatof Public Ssfetyu"
til January,194% The Departmentof Publio 8afetynow desirestc pay for
these lioensesout of the appropriationavailablefor the fisoalyear olssing
August 31, 1939, o1a.imingtha-b
                              at the time the order was made, they encumbered
thpt appropriation withthe rmtit of the purchase*

"Is this departmentauthorizedto issuewarramt in paymentof this alaim
againstthe ,appropiationmade for the Deprhnent of Publio Safetyfor the
year endingAugust 31, 39391

"If not, is this departam& authorizedto issue warrantagainsta subsequent
appropriation for the paymentof these lioenses?

"The Departmentof Public safetyfurther olaimsthat the balanceremainingin
the appropriation'for the maintenanceof the Drivers*LicenseMvision for the
year endingAugust 31, 1940, is insufficientto pay claims thatars not out-
standingagainstthe appropriationfor the yew 1940,,ifthe depmbnent should
be foroed to lxy the aocountin questioaout of the 1940 appropriation.

"Ifyou hold that the socountiu questionshould be paid out of the approplla-
tion for the fisoalyear endingAugust 31, 1940, and sincethere would be in-
suffioientfunds tc pay,thisaoaowt and &her outstandingaooouats,thea
whioh of the'aooouatswould maintain priority?'

        Drivers'licensesare suoh suppliesas are consumedby their'use. Ex-
pendituresmade in the purohasaof suoh suppliesfall under the head of expen-
dituresfor currentoperatingexpsnsss,ratherthan expendituresfor fixtures
Hon. George Sheppard- page 2 (o-2703)



or permanentoperatingfaoilities. Our OpinionO-2390 rulesthe situation
which you presentin your letter,so that the cost of the supplyof drivers'
licensespurchasedfor use in the year 1940 may not be chargedagaintithe
appropriationmadeavailablefor the fiscal year endingAugust 31, 1939.

         The item of expendituremust be ohargedagainstthe appropriationwith
referencetowhioh, oonsideringthe nature of the itslaaad the purposefor
which it is to be used, the deparhnentmaking the expenditum was authorizedto
oontract. Thus, unless at the timethat the ooatraotfor the nurahse of the
supplyof drivers'lioensesfor use during the year 1940 i8aamade,the approprg- ..
ation availablefor suoh purposesfor the fiscal year endingAugust 31, 194.0
was alreadyfully expendedor enoumbered, this expendituremust be aharged
againstsuch appropriationend the arrant aooordinglyissued.

         In reply to your last question,you are advisedthat the questionin
realityinvolvedis not one cf priorityof aooounts,but of availabilityof the
appropriationto pay a partioulv aocount. lplena departmentof the State gov-
enrmenthaving been providedwith an appropriation   availablefor the purchase
of certainsupplies,purchasessuoh suppliesfor use during~thefisoalyear for
whiohthe appropriationis provided,suah appropriatioais expemdedor enoumber
ed to the extent of the smou+utinvolvedin such purohase,and, of oourse,to
the extent~thatthe appropriatioa  has beem thus enoumberedor expended,the
authorityofthe departmentto contra& with refereaoeto the appropriationhas
been accordinglydiminished. When, 9 suooessivepurahaaes,the depatient has
fully expendedor encumberedthe particularItem of appropriatioa,   the author
ity to contractwith respectto suohappropriationis likemissexhausted,so
that accountsincurredor expenditures   made after the appropriaticmhas beea
filly enombered or expendedare not entitledto be paid out of such appropria-
tion, for, at the time suoh aooountswere incurredor expenditures  made, the
authorityof the departmenthead to oontraotdth~referenoe to the appropria-
tion had been exhausted.

                                            Yours very truly

                                        AlTORt?EYGERRRALOFTEUS

                                           By /a/R. W. Fairchild

                                              R. We Fairchild
                                                   Assistant



AFPROVEDSEP 14, 1940                           APPROVWD
/s/ Gerald C. %nn                          OpinionCmnnittes
ATTORN8YGEMERALOFTXAS                          By B.W.B.~
                                               &air&